JINKINS, Circuit Judge.
I assent to affirm the judgment below. I am, however, constrained to withhold concurrence in the construction apparently placed upon section 9 in the opinion of the court. Tt is manifest, as stated by the court, that that section does not refer to the fees to he collected by the clerk, because by section 2 such fees are gauged hv a different standard. But I cannot concur that the words “similar services” prevent reference of this provision to annual compensation, and require it to he applied to distinct acts or services. The provision is “that the marshal, criers, clerks, bailiffs, messengers, shall he allowed tiie same compensation for their respective services as are allowed for similar sendees in the existing circuit court.” The reference is to five distinct classes of officers, and the thought was, as I conceive, to measure the extent of compensation of each class by the compensation of such class in the circuit courts; and that the term “similar services” refers to the nature of service rendered by the respective officers named. In other words, I concur with the court below in the opinion that the intent of the statute was that the clerk should receive an annual salary of «$3,000, and, in the contingency that the fees and emoluments of his office should warrant it, then he should he permitted to retain from the amount of fees received an amount as additional salary or compensation not exceeding $500; placing him, as to compensation, in that respect upon the same footing with the clerk of the circuit court.
By the appropriation act of 1894, referred to in the opinion of the court (chapter 174, p. 203), compensation is provided “for nine clerks, at $3,000 each: * * * provided, that said clerks shall make annually, within thirty days after the 30th day of June, to the secretary of the treasury, a return of all costs collected by them in cases disposed of during the preceding year by said court, and after deducting the incidental expenses of their respective offices, including clerk hire and their compensation as provided by section 9 of the act of March 3, eighteen hundred and eighty-one, establishing the circuit courts of appeals, not exceeding five hundred dollars, said expenses to he certified by the senior circuit judge of the proper circuit, shall pay any surplus of such costs with him remaining, into the treasury of the United States at the time of making said return.” This legislative construction of the act, under a familiar principle, is entitled to great, if not controlling, weight with the courts in the determination of the legislative intent. City of Superior v. Norton, 63 Fed. 357-363. All statutes, says Lord Mansfield, which are in pari materia, are to he taken together as if they were one law. Per Chancellor Kent, Rogers v. Bradshaw, 20 Johns. 744. It does not matter about their date when the object of the court is to get at any provision, because a consistent, harmonious, single spirit and policy are presumed to govern statutes relating to one subject-matter. *2101 Kent, Comm. 463; Potter’s Dwar. St. 189, and authorities cited in note 9, and page 145, rule 17; Smith, Com. § 639 et seq.
In Alexander v. Mayor, etc., 5 Crunch, 1, Chief Justice Marshall observed:
“If, in a subsequent clause of tbe same act, provisions are introduced which show the sense in which the legislature employed doubtful phrases previously used, that sense is to be adopted in construing those phrases. Consequently, if a subsequent act on the same subject affords complete demonstration of the legislative sense of its own language, the rule which has been stated, requiring that the subsequent should be incorporated into the foregoing act, is a direction to courts in expounding the provisions of the law.”
Within these principles, if the statute in question be of doubtful construction, I am of opinion that we should adopt that rendering of its language which has been sanctioned by the subsequent act of congress.